COURT OF APPEALS FOR THE
                                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                      01-14-00845-CV
Style:                             David Lancaster
                                   v. Barbara Lancaster
Date motion filed*:                November 18, 2014
Type of motion:                    Motion for extension of time to file reporter’s record
Party filing motion:               Court reporter
Document to be filed:              Reporter’s record

Is appeal accelerated?        No

If motion to extend time:
         Original due date:                               September 22, 2014
         Number of previous extensions granted:                           Current Due date:
         Date Requested:                                  November 26, 2014

Ordered that motion is:

                   Granted
                    If document is to be filed, document due: November 26, 2014
                             The Court will not grant additional motions to extend time absent extraordinary circumstances.
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________




Judge’s signature: /s/ Terry Jennings
                                                             for the Court

Panel consists of       ____________________________________________

Date: November 24, 2014




November 7, 2008 Revision